Citation Nr: 0839764	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from March 2001 to May 2005.  
The veteran was awarded the Combat Action Ribbon.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2005 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Diego, California.  The case file was permanently 
transferred to the RO in Denver, Colorado, in December 2005.  

The veteran testified at hearing before the undersigned in 
September 2008.  A transcript of the hearing has been 
incorporated into the record.


FINDING OF FACT

The competent evidence does not demonstrate current bilateral 
hearing loss disability as recognized by VA regulation.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Upon review of the veteran's service treatment records, the 
Board notes the veteran's hearing was tested routinely due to 
noise exposure.  On the service audiological evaluation in 
March 2001, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
15
0
0
10
5

A form in the veteran's service treatment records indicated 
that in September 2001 the veteran was enrolled in the 
hearing conservation program.  
On the service annual audiological evaluation in August 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
NR
95
90
90
LEFT
15
20
15
15
15

The examiner noted the veteran had not used personal hearing 
protection.  Within one week, still in August 2003, the 
veteran had a follow-up audiometry.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
20
LEFT
10
10
15
15
10

Still in August 2003, the veteran was given another follow-up 
audiometry.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
15
LEFT
10
5
10
15
15




On the annual service audiological evaluation in April 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
10
10
10
15
5

The examiner noted that the type of personal hearing 
protection used was hand formed earplugs.  

On the termination audiological evaluation in February 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
20
10
25
20
25

The next day in February 2005 the veteran had a follow-up 
audiometry.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
55
60
65
55
LEFT
25
30
30
25
35




The next day after that in February 2005 the veteran had a 
second follow-up audiometry.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
30
25
LEFT
25
25
30
30
25

The veteran submitted his March 2005 claim while still in 
active service.    

On the VA authorized audiological evaluation also in March 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
10
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The VA examiner found there was no hearing loss.

The veteran was afforded another VA audiological examination 
in April 2008.  The examiner noted the veteran reported no 
difficulties in daily or vocational activities.  On the 
authorized audiological evaluation in April 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
5
5
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner found the veteran's hearing to be clinically 
normal.

The Board finds that there is no diagnosis of a current 
bilateral hearing loss.  As demonstrated above, the 
requirements of 38 C.F.R. § 3.385 are not met.  The Court has 
held that a present disability must exist and it must be 
shown that the present disability is the same disease or 
injury, or the result of disease or injury incurred in or 
made worse by the veteran's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

In his testimony before the Board, the veteran described his 
duties as an ammunition technician.  See Tr. Pg 2-3.  He 
stated his hearing loss was not something he noticed himself, 
but it was pointed out to him by his fellow classmate, his 
fiancé.  She repeatedly commented on class material that the 
veteran seemed to have missed.  See Tr. Pg 3.  The witness 
testified that the veteran did not take as many notes as she 
did.  See Tr. Pg 4.  The veteran acknowledged his hearing 
loss was not drastic, but he was concerned about his hearing 
when he was in his 40's and 50's.  See Tr. Pg 4.  He also 
stated he was not receiving any private treatment for hearing 
loss.  See Tr. Pg 5.  

The veteran is competent to discuss his own experienced 
symptoms, such as being told that he missed spoken statements 
in a class room.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board has no reason to doubt the veteran's 
report of difficulties; however, the evidence does not 
establish that the veteran possesses the requisite training 
or credentials needed to render a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

At this time, the Board acknowledges the veteran's honorable 
and exemplary active military service.  As noted in the 
introduction section, the veteran was awarded the Combat 
Action Ribbon.  Although the competent evidence of record 
fails to show current hearing loss disability as recognized 
by VA regulation, the Board notes that the veteran is free to 
reopen his claim, especially when the requirements of section 
3.385 are met.  Based on the current evidence of record 
however, the Board must find that the evidence preponderates 
against the claim and there is no reasonable doubt to be 
resolved.  The appeal is denied. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2005, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the November 
2006 Statement of the Case.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  In any event, because service 
connection for bilateral hearing loss is denied, any 
questions regarding a disability rating and effective date 
are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded VA examinations in March 2005 
and April 2008 to determine the nature and etiology of the 
bilateral hearing loss claim.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


